Exhibit 10.8 EXECUTION VERSION Dated 28March 2014 KYUDEN SARULLA PTE. LTD. ORSARULLA INC. PT MEDCO GEOPOWER SARULLA SARULLA OPERATIONS LTD SARULLA POWER ASSET LIMITED as the Borrower ASIAN DEVELOPMENT BANK as ADB (in certain capacities) JAPAN BANK FOR INTERNATIONAL COOPERATION as JBIC CERTAIN FINANCIAL INSTITUTIONS as the Covered Lenders CERTAIN FINANCIAL INSTITUTIONS as the Hedging Counterparties MIZUHO BANK, LTD. as the Intercreditor Agent, the Covered Lenders Facility Agent and the JBIC Facility Agent MIZUHO BANK (USA) as the Offshore Security Agent PT. BANK MIZUHO INDONESIA as the Onshore Security Agent and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. ING BANK N.V., TOKYO BRANCH MIZUHO BANK, LTD. NATIONAL AUSTRALIA BANK LIMITED SOCIÉTÉ GÉNÉRALE, TOKYO BRANCH SUMITOMO MITSUI BANKING CORPORATION as the Mandated Lead Arrangers COMMON TERMS AGREEMENT relating to the SARULLA GEOTHERMAL POWER PROJECT 9 Raffles Place #42-02 Republic Plaza Singapore 048619 (65) 6536 1161 (Tel) (65) 6536 1171 (Fax) www.lw.com CONTENTS CLAUSE / SCHEDULE PAGE 1. DEFINITIONS AND INTERPRETATION 2 2. The Senior Facilities 81 3. Conditions Precedent 84 4. Repayment 86 5. Cancellation and Prepayment 86 6. Interest Periods 90 7. Interest 91 8. Payments 92 9. Taxes 95 Market Disruption 99 Increased Costs Mitigation Representations and Warranties Hedging Information undertakings General Undertakings Equity-Related Undertakings Project Undertakings Environmental and Social Undertakings Project Insurance Events of Default The Agents and Security Fees Expenses and Stamp Duties Indemnities Evidence and Calculations Waivers and Amendments Changes to the Parties Advisors Disclosure of Information Set-Off Severability Counterparts Notices Language Dispute Resolution CONTENTS CLAUSE / SCHEDULE PAGE Governing Law Entire Agreement Schedule 1 The Senior Lenders Schedule 2 Documentary Conditions Precedent Schedule 3 Hedging Programme Schedule 4 Form Of Deed Of Novation – Senior Lenders Schedule 5 Form Of Deed Of Accession – Hedging Counterparties Schedule 6 Material Governmental Authorisations Schedule 7 Project Insurances Schedule 8 Form Of Construction And Drilling Progress Report Schedule 9 Form Of Operation Report Schedule 10 Form Of Reservoir Monitoring Report Schedule 11 Physical And Operational Completion Certifications Schedule 12 Project Milestones Schedule 13 Project Site SIGNATORIES Signature Page THIS COMMON TERMS AGREEMENT (this “ Agreement ”) is dated 28March 2014 and is made between: KYUDEN SARULLA PTE. LTD. , a limited liability company established under the laws of Singapore whose registered head office is at 158 Cecil Street, #11-01, Singapore 069545 (the “ Kyushu Borrower Entity ”); ORSARULLA INC. , an exempted company with limited liability incorporated in the Cayman Islands with registered number 186158 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Ormat Borrower Entity ”); PT MEDCO GEOPOWER SARULLA , a limited liability company established under the laws of Indonesia whose registered head office is at The Energy Building 50th Floor SCBD Lot 11A Jl. Jend Sudirman Kav. 52-53, Jakarta 12190, Indonesia (the “ Medco Borrower Entity ”); SARULLA OPERATIONS LTD , an exempted company with limited liability incorporated in the Cayman Islands with registered number 196738 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Operator ”); SARULLA POWER ASSET LIMITED , an exempted company with limited liability incorporated in the Cayman Islands with registered number 189923 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Itochu Borrower Entity ”); ASIAN DEVELOPMENT BANK , an international organisation established by the Agreement Establishing the Asian Development Bank, in its individual capacity; ASIAN DEVELOPMENT BANK , an international organisation established by the Agreement Establishing the Asian Development Bank, not in its individual capacity but solely in its capacity as an implementing entity of the Clean Technology Fund; ASIAN DEVELOPMENT BANK , an international organisation established by the Agreement Establishing the Asian Development Bank, not in its individual capacity but solely in its capacity as an implementing entity of the Canadian Climate Fund for the Private Sector in Asia under the Clean Energy Financing Partnership Facility (established by the Government of Canada); JAPAN BANK FOR INTERNATIONAL COOPERATION (“
